Exhibit 10.3

 

AGREEMENT AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS AGREEMENT AND THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of December 30, 2005, is made and entered into by and among LUFKIN
INDUSTRIES, INC., a Texas corporation (the “Borrower”) and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION (formerly known as JPMorgan Chase Bank) (“JPMCB”), as the
Lender, as the Issuing Bank, and as the Administrative Agent under the Credit
Agreement referred to below (JPMCB, in all such capacities, the “Bank”). The
Borrower and the Bank are herein sometimes called the “Parties”.

 

Preliminary Statements.

 

1. The Parties entered into a Credit Agreement dated as of December 30, 2002, an
Agreement and First Amendment to Credit Agreement dated as of June 30, 2004, and
an Agreement and Second Amendment to Credit Agreement dated as of February 1,
2005 (such Credit Agreement, as so amended, the “Credit Agreement”). Unless
defined herein, terms used herein which are defined in the Credit Agreement
shall have the meanings therein ascribed to them.

 

2. The Borrower has asked the Bank to extend the Maturity Date as defined in the
Credit Agreement and to change the Applicable Margin for ABR Loans to create a
more comparable structure to the Applicable Margin for Eurodollar Loans. The
Bank is willing to grant that extension and to change the Applicable Margin for
ABR Loans, all upon the terms and conditions set forth in this Amendment.

 

Agreements.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
Parties, the Parties agree as follows:

 

1. Amendment of Definitions. The definition of “Applicable Margin” set forth in
Section 1.01 of the Credit Agreement is hereby amended to provide in its
entirety as follows:

 

““Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the applicable rate per annum set forth in
basis points below under the caption “ABR Margin” or “Eurodollar Margin”, as the
case may be, based upon the Leverage Ratio:

 

Leverage Ratio

--------------------------------------------------------------------------------

  

ABR

Margin

--------------------------------------------------------------------------------

  

Eurodollar

Margin

--------------------------------------------------------------------------------

Less than 1.00    Minus 150 bps    Plus 100 bps Equal to or more than 1.00 but
less than 2.00    Minus 125 bps    Plus 125 bps Equal to or more than 2.00 but
less than 3.00    Minus 100 bps    Plus 150 bps Equal to or more than 3.00   
Minus 75 bps    Plus 175 bps



--------------------------------------------------------------------------------

For purposes of determining the Applicable Margin, the Leverage Ratio shall be
determined based upon the Borrower’s financial statements for each respective
fiscal quarter end, commencing with the fiscal quarter ending September 30,
2002, delivered to the Administrative Agent as required by Section 5.01(a) (with
respect to the Borrower’s fiscal quarter ending December 31 of each year) and
Section 5.01(b) (with respect to all other fiscal quarters of the Borrower), and
any resulting change in the Applicable Margin shall become effective on the
first day of the calendar month following the calendar month in which such
financial statements and the compliance certificate required by Section 5.01(c)
are delivered to the Administrative Agent; provided, however, that in the event
the Borrower fails to deliver any such financial statements or compliance
certificate to the Administrative Agent during the month in which such delivery
is required by this Agreement, the Applicable Margin for all ABR Loans shall be
minus 75 basis points and the Applicable Margin for all Eurodollar Loans shall
be plus 175 basis points, in each case effective on the first day of the
calendar month following the calendar month in which such financial statements
and compliance certificates were required to be delivered pursuant to
Section 5.01 and shall continue at that rate until otherwise determined in
accordance with this definition. Each change in the Applicable Margin shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change.”

 

The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended to provide in its entirety as follows:

 

““Maturity Date” means the first to occur of (a) the date the Obligations become
due pursuant to Article VII and (b) December 31, 2008.”

 

2. Amendment of Section 2.04(c). The first sentence of Section 2.04(c) is hereby
amended to provide in its entirety as follows:

 

“Each Letter of Credit shall expire at or prior to the close of business on
December 31, 2010.”

 

3. Conditions Precedent. This Amendment shall be effective as of the date set
forth above, subject to the satisfaction, in a manner satisfactory to the Bank,
of each of the following conditions precedent:

 

(a) The Bank shall have received counterparts of this Amendment, duly executed
by each of the Parties.

 

2



--------------------------------------------------------------------------------

(b) The Bank shall have received a certificate signed by a Financial Officer of
the Borrower certifying that

 

(i) Since September 30, 2005, there has been no material adverse change in the
assets, liabilities, financial condition, business or affairs of the Borrower
other than as disclosed in writing to the Administrative Agent before the
execution of this Amendment. Each such written disclosure shall be included in
the definition of “Disclosed Matter” for purposes of the Credit Agreement and
this Amendment. Since September 30, 2005, there has occurred no change, event,
circumstance, or condition in or with respect to the assets, liabilities,
financial condition, business or affairs or the Parent Company and its
Subsidiaries, taken as a whole, which, individually or in the aggregate with all
other such changes, events, circumstances and conditions occurring since
September 30, 2005, could reasonably be expected to result in a Material Adverse
Effect, except for Disclosed Matters;

 

(ii) The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct (except to the extent such representations and
warranties expressly relate solely to an earlier date);

 

(iii) The Borrower has no material domestic Subsidiary that has not executed and
delivered to the Bank a Guaranty;

 

(iv) The Borrower has no material international Subsidiary that has not executed
and delivered to the Bank a Guaranty; and

 

(v) No Default has occurred and is continuing.

 

(c) No Legal Bar. The effectiveness of this Amendment shall not violate any
Legal Requirement applicable to the Bank.

 

4. Representations True; No Default. The Borrower represents and warrants to the
Bank that

 

  (a) the representations and warranties contained in the Credit Agreement are
true and correct on and as of the date of this Amendment as though made on and
as of such date (except to the extent such representations and warranties
expressly relate solely to an earlier date);

 

  (b) no event has occurred and is continuing which constitutes a Default under
the Credit Agreement;

 

3



--------------------------------------------------------------------------------

  (c) the execution, delivery of this Amendment have been duly authorized by all
necessary corporate action on the part of the Borrower;

 

  (d) this Amendment has been duly executed and delivered by the Borrower and
constitutes the legal, valid and binding obligations of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law; and

 

  (e) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its consolidated
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters), or (ii) that involve this Agreement, any of the
other Loan Documents, any Collateral, or the Transactions.

 

5. Ratification. Except as expressly amended hereby, the Credit Agreement, as
hereby amended, and the other Loan Documents are in all respects ratified and
confirmed and are, and shall continue to be, in full force and effect. The
Borrower hereby agrees and acknowledges that all of its liabilities and
obligations under the Credit Agreement and the other Loan Documents remain in
full force and effect as of the date of this Amendment and after giving effect
to it.

 

6. Definitions and References. Unless otherwise defined herein, terms used
herein which are defined in the Credit Agreement shall have the meanings therein
ascribed to them. The term “Agreement” as used in the Credit Agreement and the
term “Credit Agreement” as used in the other Loan Documents or any other
instrument, document or writing furnished to the Bank by or on behalf of the
Borrower shall mean the Credit Agreement as hereby amended.

 

7. Expenses; Additional Information. The Borrower shall pay to the Bank on
demand all expenses (including reasonable counsel’s fees) incurred in connection
with the preparation, reproduction, execution and delivery of this Amendment.

 

8. Severability. If any term or provision of this Amendment or the application
thereof to any person or circumstances shall, to any extent, be deemed invalid
or unenforceable, the remainder of this Amendment, or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby and this Amendment
shall be valid and enforced to the fullest extent permitted by applicable law.
Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
thereof or affecting the validity or enforceability of such provision in any
other jurisdiction and, to this end, the provisions of this Amendment are
severable.

 

4



--------------------------------------------------------------------------------

9. Miscellaneous. This Amendment (a) shall be binding upon and inure to the
benefit of the Parties and their respective successors, assigns, receivers and
trustees (however, the Borrower may not assign its rights hereunder without the
express prior written consent of the Bank); (b) may be modified or amended only
by a writing signed by each of the Parties; (c) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES) AND OF THE UNITED STATES OF AMERICA;
(d) may be executed and delivered by facsimile, and may be executed in several
counterparts, and by the Parties on separate counterparts, and each counterpart,
when so executed and delivered, shall constitute an original agreement, and all
such separate counterparts shall constitute but one and the same agreement,
(e) embodies the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes all prior agreements,
consents and understandings relating to such subject matter, and (f) is a Loan
Document. The headings herein shall be accorded no significance in interpreting
this Amendment.

 

10. ENTIRE AGREEMENT

 

THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AS TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized officers effective as of the date written
above.

 

LUFKIN INDUSTRIES, INC., a Texas corporation By:  

/s/ R. D. Leslie

--------------------------------------------------------------------------------

Name:   R.D. Leslie Title:   Vice President/Treasurer/Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank), as Lender, as
Issuing Bank, and as Administrative Agent under the Credit Agreement By:  

/s/ Paul Bedford

--------------------------------------------------------------------------------

Name:   Paul Bedford Title:   Senior Vice President